Case 8:15-bk-15311-MW    Doc 1705 Filed 08/28/20 Entered 08/28/20 12:41:31   Desc
                           Main Document    Page 1 of 9


  1   XAVIER BECERRA
      Attorney General of California
  2   LISA W. CHAO
      Supervising Deputy Attorney General
  3   DONNY P. LE
      Deputy Attorney General
  4   State Bar No. 275019
       300 South Spring Street, Suite 1702
  5    Los Angeles, CA 90013
       Telephone: (213) 269-6312
  6    Fax: (916) 731-2144
       E-mail: Donny.Le@doj.ca.gov
  7   Attorneys for Creditor California Department of
      Tax and Fee Administration
  8
  9                 IN THE UNITED STATES BANKRUPTCY COURT
 10                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 11
 12
 13
      In re:                                      CASE NO. 8:15-bk-15311-MW
 14
      FREEDOM COMMUNICATIONS,                     Chapter 11
 15   INC., a Delaware corporation, et al.,
                                                  Jointly Administered
 16                               Debtors and
                        Debtors-in-Possession.
 17                                               OPPOSITION OF CALIFORNIA
 18                                               DEPARTMENT OF TAX AND FEE
                                                  ADMINISTRATION TO
 19                                               FIRST AMENDED DISCLOSURE
 20                                               STATEMENT FOR
                                                  JOINT CHAPTER 11 PLAN OF
 21                                               LIQUIDATION PROPOSED BY
 22                                               DEBTORS AND OFFICIAL
                                                  COMMITTEE OF UNSECURED
 23                                               CREDITORS
 24                                               Hearing: September 23, 2020
                                                  Time:    2:00 p.m.
 25                                               Place :  Courtroom 6C
 26                                                        411 West Fourth Street
                                                           Santa Ana, CA 92701
 27                                               Judge:    Hon. Mark S. Wallace
 28
                                              1
Case 8:15-bk-15311-MW    Doc 1705 Filed 08/28/20 Entered 08/28/20 12:41:31         Desc
                           Main Document    Page 2 of 9


  1        Creditor California Department of Tax and Fee Administration (“CDTFA”),
  2   successor agency to the State Board of Equalization,1 hereby files this opposition,
  3   by and through undersigned counsel, to the First Amended Disclosure Statement for
  4   Joint Chapter 11 Plan of Liquidation Proposed by Debtors and Official Committee
  5   of Unsecured Creditors (“Amended Disclosure Statement”) [Docket No. 1696],
  6   pursuant to Bankruptcy Code section 1125 and Federal Rule of Bankruptcy
  7   Procedure 3017.
                                       INTRODUCTION
  8
           The above-captioned debtors (“Debtors”) filed these bankruptcy petitions on
  9
      November 1, 2015 and have remained as debtors-in-possession since that time.
 10
      Debtors completed a sale of their major assets in early 2016 and ceased operating.
 11
      Books and records pertaining to Debtors’ accounting and financial data have not
 12
      been preserved. Four years later, when this Court denied the United States
 13
      Trustee’s Motion to Dismiss or Convert Case to a Case under Chapter 7 without
 14
      prejudice on June 15, 2020, it did so with the understanding that Debtors would be
 15
      given one opportunity to confirm a Chapter 11 plan. The Amended Disclosure
 16
      Statement reveals that Debtors are not any closer to confirming that plan. Rather,
 17
      administrative expenses alone far exceed the proceeds available for distribution.
 18
      Even the administrative professionals implicitly acknowledge that a Chapter 11
 19
      plan can no longer be confirmed as they have withdrawn any agreement they
 20
      previously made to limit their recovery in this case. With an estate that is fully
 21
      exhausted and a proposed plan effective date that is subject to several conditions
 22
      precedent, this case is headed for dismissal or conversion to one under Chapter 7.
 23
 24
 25         1
             In 2017, the California Legislature enacted AB-102, the Taxpayer
      Transparency and Fairness Act of 2017, which transferred most of the duties,
 26   powers, and responsibilities imposed or conferred on the State Board of
      Equalization to the newly established CDTFA. Specifically, AB-102 added
 27   Government Code section 15570.22, which provides that with certain exceptions,
      CDTFA “is the successor to and is vested with, all of the duties, powers, and
 28   responsibilities of the Board.”
                                                2
Case 8:15-bk-15311-MW    Doc 1705 Filed 08/28/20 Entered 08/28/20 12:41:31          Desc
                           Main Document    Page 3 of 9


  1        If a plan of reorganization, on its face, is patently unconfirmable as a matter of
  2   law, the Court should not approve the disclosure statement. Here, the Amended
  3   Disclosure Statement reveals that the Amended Plan is unconfirmable because
  4   Debtors cannot comply with the provisions of Bankruptcy Code §§ 1129(a)(1)-(2),
  5   (9)(B), and 11. Thus, this Court should not approve the Amended Disclosure
  6   Statement.
  7                  THE PLAN IS PATENTLY UNCONFIRMABLE
  8        “[A] bankruptcy court may address the issue of plan confirmation where it is
  9   obvious at the disclosure statement stage that a later confirmation hearing would be
 10   futile because the plan described by the disclosure statement is patently
 11   unconfirmable. A plan is patently unconfirmable where (1) confirmation ‘defects
 12   [cannot] be overcome by creditor voting results’ and (2) those defects ‘concern
 13   matters upon which all material facts are not in dispute or have been fully
 14   developed at the disclosure statement hearing.’” In re American Capital
 15   Equipment, LLC, 688 F.3d 145, 154-155 (3d Cir. 2012) quoting In re Monroe Well
 16   Serv. Inc., 80 B.R. 324, 333 (Bankr. E.D. Pa. 1987); In re Arnold, 471 B.R. 578,
 17   586 (Bankr. C.D. Cal. 2012); In re Silberkraus, 253 B.R. 890, 899 (Bankr. C.D.
 18   Cal. 2000).
 19        A.   The Amended Plan is Not Feasible
 20        The Amended Disclosure statement reveals that the Amended Plan is not
 21   feasible under 11 U.S.C. § 1129(a)(11). To demonstrate that a plan is feasible, a
 22   debtor must show that the plan has a “reasonable probability of success.” Acequia,
 23   Inc. v. Clinton (In re Acequia, Inc.), 787 F.2d 1352, 1364-65 (9th Cir. 1986). “The
 24   purpose of Section 1129(a)(11) is to prevent confirmation of visionary schemes
 25   which promise creditors and equity security holders more under a proposed plan
 26   than the debtor can possibly attain after confirmation.” Pizza of Hawaii, Inc v.
 27   Sharkey’s, Inc. (In re Pizza of Hawaii, Inc.), 761 F.2d 1374, 1382 (9th Cir. 1985)
 28   (internal quotes omitted). Here, the magnitude of the feasibility problem is readily
                                                3
Case 8:15-bk-15311-MW     Doc 1705 Filed 08/28/20 Entered 08/28/20 12:41:31         Desc
                            Main Document    Page 4 of 9


  1   ascertainable from Debtors’ own “Best Interests of Creditors” and “Feasibility”
  2   disclosures. [Dkt. No. 1696 at 49-51.] Upon confirmation, the estate would be
  3   $4.5 million short of complying with the other provisions of 11 U.S.C. § 1129
  4   which require payment as of the effective date of the plan to certain claimants. Id.
  5        Apparently, the shortfall is to be funded by $4.5 million in California state-
  6   level tax refunds. The Amended Disclosure Statement, in its discussion about
  7   “Retained Rights of Action,” reveals that a recovery of $4.5 million in tax refunds
  8   is far from certain. [Dkt. No. 1696 at 39-40.] Collier on Bankruptcy ¶ 1129.02[11]
  9   (Alan N. Resnick & Henry J. Sommer eds. 16th ed.) (A “plan will not be feasible if
 10   its success hinges on future litigation that is uncertain and speculative, because
 11   success in such cases is only possible, not reasonably likely.”) (citing In re Am.
 12   Capital Equip., LLC, 688 F.3d 145, 156 (3d Cir. 2012); In re FRGR Managing
 13   Member LLC, 419 B.R. 576, 583 (Bankr. S.D.N.Y. 2009) (“[P]otential recovery
 14   from a lawsuit is insufficient to create a reasonable likelihood of rehabilitation.”).
 15   In fact, Debtors readily acknowledge that “there can be no assurance regarding the
 16   ultimate outcome of the Refund Claim.” [Dkt. No. 1696 at 51.]
 17        Thus, the Plan is not feasible under Bankruptcy Code § 1129(a)(11).
 18        B.   The Effective Date is Illusory and Unreasonable
 19        The term, “effective date” appears in numerous places in the Bankruptcy
 20   Code, particularly in sections dealing with plan confirmation. See 11 U.S.C. §§
 21   1129, 1141. The Bankruptcy Code, however, does not define “effective date.”
 22   Generally, the effective date should bear some reasonable relationship with the
 23   confirmation date or the effective date should be the date in which the confirmation
 24   is final; i.e. the date the final order is entered. See In re Potomac Iron Works, Inc.,
 25   217 B.R. 170, 173 (Bankr. D. Md. 1997); In re Jones, 32 B.R. 951, 958 n. 13
 26   (Bankr. D. Utah 1983). If the effective date is not tied to the confirmation date,
 27   then it must be given a reasonable reading and mean within a “reasonable” time. In
 28   re Wonder Corp. of America, 70 B.R. 1018, 1020 (Bankr. Conn. 1987); In re
                                                4
Case 8:15-bk-15311-MW    Doc 1705 Filed 08/28/20 Entered 08/28/20 12:41:31         Desc
                           Main Document    Page 5 of 9


  1   Rolling Green Country Club, 26 B.R. 729, 734-35 (Bankr. D. Minn. 1982). Thus, a
  2   proposed plan that leaves open the effective date to be “such date as the proceeds of
  3   liquidation in the hands of the trustee become sufficient to effect the required
  4   payments” is unreasonable, and such a plan is unconfirmable. Rolling Green
  5   Country Club, 26 B.R. at 734-35; see also In re Krueger, 66 B.R. 463 (Bankr. S.D.
  6   Fla. 1986),
  7        Here, the “effective date” discussed in the Amended Disclosure Statement is
  8   nothing more than a shrouded effort to buy time to comply with the other
  9   provisions of § 1129. Under the Amended Plan, the effective date is further
 10   conditioned on sufficient funds. [Dkt. No. 1696 at 47 “The Conditions Precedent to
 11   the Effective Date of the Plan May Not Occur.”] Debtors need additional cash of
 12   $4.5 million to pay administrative expenses and priority non-tax claims. [Id. at 39-
 13   40.] However, the estate only has cash on hand of $2.20 million. [Id.] As
 14   discussed above, the Amended Disclosure Statement makes clear that obtaining the
 15   sufficient funds required by the Amended Plan and the Bankruptcy Code will
 16   depend in large part, on whether Debtors can obtain a $4.5 million tax refund from
 17   CDTFA. [Dkt. No. 1696 at 39-40.] Notably missing from the Amended Disclosure
 18   Statement is any discussion on when Debtors believe they can conclude their refund
 19   claim against CDTFA. The reality is that Debtors are only in the preliminary stages
 20   of their state-level administrative refund action. [Id.] Such conditions render the
 21   effective date illusory and unreasonable as Debtors may never reach an effective
 22   date by reason of a failure to accumulate sufficient funds to make the payments
 23   otherwise contemplated by the Amended Plan.
 24        Debtors do not have a credible path towards confirmation. Thus, the
 25   Amended Plan, on its face, is unconfirmable as a matter of law, and this Court
 26   should not approve the Amended Disclosure Statement.
 27
 28
                                                5
Case 8:15-bk-15311-MW         Doc 1705 Filed 08/28/20 Entered 08/28/20 12:41:31   Desc
                                Main Document    Page 6 of 9


  1                                          CONCLUSION
  2         By reason of the foregoing, CDTFA requests that this Court not approve the
  3   Amended Disclosure Statement and grant any further relief as may be just.
  4
  5   Dated: August 28, 2020                          Respectfully submitted,
  6                                                   XAVIER BECERRA
                                                      Attorney General of California
  7                                                   LISA W. CHAO
                                                      Supervising Deputy Attorney General
  8
  9
                                                      /s/Donny P. Le
 10                                                   DONNY P. LE
                                                      Deputy Attorney General
 11                                                   Attorneys for Creditor California
                                                      Department of Tax and Fee
 12                                                   Administration
 13   LA2020600592
      Objection to Amended DS (final).docx
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  6
      Case 8:15-bk-15311-MW                      Doc 1705 Filed 08/28/20 Entered 08/28/20 12:41:31                                        Desc
                                                   Main Document    Page 7 of 9



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
300 S. Spring Street, Suite 1702, Los Angeles, CA 90033.


A true and correct copy of the foregoing document entitled (specify): OPPOSITION OF CALIFORNIA DEPARTMENT OF
TAX AND FEE ADMINISTRATION TO FIRST AMENDED DISCLOSURE STATEMENT FOR JOINT CHAPTER 11
PLAN OF LIQUIDATION PROPOSED BY DEBTORS AND OFFICIAL COMMITTEE OF UNSECURED CREDITORS will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
August 28, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

• Kyra E Andrassy kandrassy@swelawfirm.com,
lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
• David M Banker dbanker@lowenstein.com, dbanker@lowenstein.com
• Richard L Barnett rick@barnettrubin.com, kelly@barnettrubin.com
• James Cornell Behrens jbehrens@milbank.com, gbray@milbank.com; mshinderman@milbank.com;
dodonnell@milbank.com; jbrewster@milbank.com; JWeber@milbank.com
• Shraddha Bharatia notices@becket-lee.com
• Matthew Bouslog MBouslog@gibsondunn.com, jsprecher@gibsondunn.com
• J Scott Bovitz bovitz@bovitz-spitzer.com
• Larry Butler notices@becket-lee.com
• Frank Cadigan frank.cadigan@usdoj.gov
• Andrew W Caine acaine@pszjlaw.com
• David Cantrell dcantrell@lc-law-llp.com
• Jeffrey D Cawdrey jcawdrey@grsm.com, madeyemo@gordonrees.com;sdurazo@grsm.com
• Conrad K Chiu cchiu@pryorcashman.com
• Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
• Theodore A Cohen tcohen@sheppardmullin.com, amontoya@sheppardmullin.com
• Erinn M Contreras econtreras@sheppardmullin.com, nsaucedo@sheppardmullin.com
• Joseph Corrigan Bankruptcy2@ironmountain.com
• Raphael Cung rcung@callahan-law.com, jeggleston@callahan-law.com; deisenbrey@callahan-law.com;
mmartinez@callahan-law.com
• Michael T Delaney mdelaney@bakerlaw.com
• Jessica DiFrancesco notices@becket-lee.com
• Caroline Djang caroline.djang@bbklaw.com, sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
• Jeffrey W Dulberg jdulberg@pszjlaw.com
• Robert J Feinstein rfeinstein@pszjlaw.com
• Scott D Fink colcaecf@weltman.com
• Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
• Alan J Friedman afriedman@shulmanbastian.com, lgauthier@shulmanbastian.com
• Matthew T Furton mfurton@lockelord.com, cpaul@lockelord.com;chicagodocket@lockelord.com
• Thomas M Gaa tgaa@bbslaw.com
• Beth Gaschen bgaschen@wgllp.com, kadele@wgllp.com; vrosales@wgllp.com; cbmeeker@gmail.com;
cyoshonis@wgllp.com; lbracken@wgllp.com
• Nancy S Goldenberg nancy.goldenberg@usdoj.gov
• David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
• Christopher J Green chrisgreen@ucla.edu, chrisgreen@ucla.edu;christopher-green-2815@ecf.pacerpro.com
• Justin D Harris jdh@harrislawfirm.net, felicia@harrislawfirm.net
• Michael J Hauser michael.hauser@usdoj.gov
• Eric M Heller eric.m.heller@irscounsel.treas.gov
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 8:15-bk-15311-MW                      Doc 1705 Filed 08/28/20 Entered 08/28/20 12:41:31                                        Desc
                                                   Main Document    Page 8 of 9


• Lydia A Hewett lydia.hewett@cpa.state.tx.us
• Joan Huh joan.huh@cdtfa.ca.gov
• Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
• Samuel M Kidder skidder@bhfs.com
• Jeannie Kim jkim@buchalter.com, lsemeraro@sheppardmullin.com
• Alan M Kindred akindred@leechtishman.com, alankindred@hotmail.com; dtomko@leechtishman.com;
challer@leechtishman.com
• Armand R. Kizirian armand@boyamianlaw.com, michael@boyamianlaw.com; brett@boyamianlaw.com;
jessica@boyamianlaw.com; jennifer@boyamianlaw.com
• Stuart I Koenig Skoenig@leechtishman.com, sfrey@leechtishman.com;jabrams@leechtishman.com
• Alan J Kornfeld akornfeld@pszjlaw.com, mdj@pszjlaw.com
• Matthew J Kraus mkraus@lc-lawyers.com, mbuchheit@lc-lawyers.com
• Jeffrey C Krause jkrause@gibsondunn.com, dtrujillo@gibsondunn.com;jstern@gibsondunn.com
• Yochun Katie Lee kylee@akingump.com, tsouthwell@akingump.com;westdocketing@akingump.com
• Elan S Levey elan.levey@usdoj.gov, tiffany.davenport@usdoj.gov
• William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
• Aaron J Malo amalo@sheppardmullin.com, jsummers@sheppardmullin.com
• Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com; lgarrett@swelawfirm.com;
jchung@swelawfirm.com
• Ashley M McDow amcdow@foley.com, sgaeta@foley.com; mhebbeln@foley.com; swilson@foley.com;
jsimon@foley.com
• David W. Meadows david@davidwmeadowslaw.com
• Reed M Mercado rmercado@sheppardmullin.com
• Harlene Miller harlene@harlenemillerlaw.com, harlenejd@gmail.com
• Raymond F Moats colcaecf@weltman.com
• Elizabeth L Musser emusser@londonfischer.com
• Jeffrey P Nolan jnolan@pszjlaw.com
• Courtney E Norton cnorton@greenbergglusker.com, kwoodson@greenbergglusker.com;
jking@greenbergglusker.com; calendar@greenbergglusker.com
• Ryan D O'Dea rodea@shulmanbastian.com, LGauthier@shulmanbastian.com
• John M O'Donnell john.o'donnell@ftb.ca.gov, Martha.Gehrig@ftb.ca.gov
• Ernie Zachary Park ernie.park@bewleylaw.com
• Ronak N Patel rpatel@rivco.org, dresparza@rivco.org;mdominguez@rivco.org
• Mary A Petrovic petrovic.mary@pbgc.gov, efile@pbgc.gov
• Marc S Pfeuffer pfeuffer.marc@pbgc.gov, efile@pbgc.gov
• Kathy Bazoian Phelps kphelps@diamondmccarthy.com, ericka.clarke@diamondmccarthy.com
• Christopher E Prince , jmack@lesnickprince.com;cprince@ecf.courtdrive.com
• Amelia Puertas-Samara itcdbgc@edd.ca.gov, itcdgc@edd.ca.gov
• Christopher B Queally cqueally@callahan-law.com, jluirette@callahan-law.com
• Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
• Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
• Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
• Jeremy E Rosenthal jrosenthal@sidley.com
• Joel W Ruderman ruderman.joel@pbgc.gov, email@pbgc.gov
• Peter J Rudinskas pjr.legal@gmail.com
• James M Sabovich jsabovich@callahan-law.com, ksalour@callahan-law.com;jkirwin@callahan-law.com;
rcung@callahan-law.com; bmccormack@callahan-law.com; erichards@callahan-law.com; SRobinson@callahan-law.com
• Jonathan C Sandler jsandler@bhfs.com, pherron@bhfs.com;sgrisham@bhfs.com
• Scott A Schiff sas@soukup-schiff.com
• Daren M Schlecter daren@schlecterlaw.com, assistant@schlecterlaw.com
• George E Schulman GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com
• Leonard M Shulman lshulman@shulmanbastian.com
• Donald W Sieveke , dws4law@pacbell.net
• Donald W Sieveke ibmoola@yahoo.com, dws4law@pacbell.net
• David A Smyth smythlaw@gmail.com, dsmyth2_@hotmail.com
• Alex E Spjute spjute@hugheshubbard.com, gaurav.reddy@hugheshubbard.com
• Sarah Stuppi Sarah@stuppilaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:15-bk-15311-MW                    Doc 1705 Filed 08/28/20 Entered 08/28/20 12:41:31                                        Desc
                                                   Main Document    Page 9 of 9


• Charles Tsai charles.tsai@doj.ca.gov
• Helena Tseregounis htseregounis@sidley.com
• United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
• Daniel Uribe duribe@gmail.com
• Elissa A Wagner ewagner@pszjlaw.com
• Michael A Wallin mwallin@wallinrussell.com
• Michael J. Weiland mweiland@wgllp.com, kadele@wgllp.com; vrosales@wgllp.com; cbmeeker@gmail.com;
lbracken@wgllp.com
• Scott S Weltman colcaecf@weltman.com
• Johnny White JWhite@wrslawyers.com, aparisi@wrslawyers.com; eweiman@wrslawyers.com;
chamilton@wrslawyers.com
• Brandon J Witkow bw@witkowlaw.com, tg@witkowlaw.com
• Steven D Zansberg zansbergs@ballardspahr.com, DocketClerk_Denver@ballardspahr.com


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


NO PAPER COPIES


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) August 28, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Honorable Mark S. Wallace
411 West Fourth Street
Santa Ana, CA 92701

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 28, 2020                  Yesenia Palomarez
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
